    Case 3:01-cv-00640-SI          Document 2326   Filed 03/11/21   Page 1 of 11




RICK EICHSTAEDT, OSB #972550                THE HONORABLE MICHAEL H. SIMON
rick@eichstaedtlaw.net
Eichstaedt Law, LLC
25 West Main Avenue, Suite 320
Spokane, Washington 99201
Telephone: 509.251.1424
rick@eichstaedtlaw.net

Attorney for the Coeur d’Alene Tribe




                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                   PORTLAND DIVISION


  NATIONAL WILDLIFE FEDERATION, et al.,                    Case No. 3:01-cv-00640-SI
       Plaintiffs,
                                                           COEUR D’ALENE TRIBE’S
     and                                                   MOTION TO INTERVENE AS
                                                           PLAINTIFF AND MEMORANDUM
  STATE OF OREGON,                                         IN SUPPORT
           Intervenor-Plaintiff,

           v.

  NATIONAL MARINE FISHERIES
  SERVICE, et al.,

           Defendants,

           and

  NORTHWEST IRRIGATION UTILITIES, et al.,

  Intervenor-Defendants.


 COEUR D’ALENE TRIBE’S MOTION AND                                          Eichstaedt Law, PLLC
 MEMORANDUM TO INTERVENE AS PLAINTIFF -                               25 West Main Ave., Ste. 320
 PAGE 1                                                               Spokane, Washington 99201
                                                                         Tel. No.: (509) 251-1424
      Case 3:01-cv-00640-SI         Document 2326     Filed 03/11/21      Page 2 of 11




                    I.        LR 7-1 CERTIFICATE OF COMPLIANCE

        Counsel for the Coeur d’Alene Tribe (“Tribe”) certify that they have conferred in

good faith with counsel for the other parties and amici prior to filing this Motion to

Intervene. Counsel for Nez Perce Tribe, the State of Idaho, the Spokane Tribe, the

Colville Tribe, the State of Oregon, the Northwest Power and Conservation Council

indicated that they do not oppose the Motion. Counsel for Federal Defendants take no

position and will not oppose the Motion. Counsel for Kootenai Tribe of Idaho indicated

that the Tribe will take no position on the Motion. No party indicated opposition to this

motion although the Tribe did not receive a response from all parties and amici. All

parties reserve their rights, claims, and defenses regarding the Proposed Supplemental

Complaint.

                              II.     MOTION TO INTERVENE

        The Tribe moves to intervene as a plaintiff in this matter pursuant to Fed. R. of

Civ. P. 24(a) and (b) in the above-captioned case. This Motion is supported by the

memorandum contained in this document as required by LR 7-1(c). A copy of the

Tribe’s proposed complaint is attached hereto as Exhibit 1.

                                    III.   MEMORANDUM

        The Tribe should be permitted to intervene, either as a matter of right or

permissively, based upon the impact to the Tribe’s interests and rights resulting from the

outcome of this litigation.

///

///

 COEUR D’ALENE TRIBE’S MOTION AND                                                 Eichstaedt Law, PLLC
 MEMORANDUM TO INTERVENE AS PLAINTIFF -                                      25 West Main Ave., Ste. 320
 PAGE 2                                                                      Spokane, Washington 99201
                                                                                Tel. No.: (509) 251-1424
    Case 3:01-cv-00640-SI         Document 2326        Filed 03/11/21     Page 3 of 11




   A.      BACKGROUND.

        1. Interests of the Tribe.

        The Coeur d’Alene Tribe is a federally recognized Indian Tribe. From time

immemorial the people of the Coeur d'Alene Tribe or “Schee-chu-umsch” lived on more

than 3.5 million acres in an area now known as northern Idaho and eastern Washington. In

Coeur d'Alene Tribe v. U. S., 4 Indian Claims Commission 13, at 34 (1955) (Supp. 000005-

34), the Indian Claims Commission found that the Tribe held aboriginal or Indian Title to

the area from Lake Pend Oreille in the north, to the Clearwater divide in the south, and

from the present Montana/Idaho boundary in the east, to a point a few miles into present

State of Washington on the west. This includes the entire Coeur d'Alene River/St. Joe

River/Lake Coeur d'Alene drainage.

        The Coeur d'Alenes are a water people. In the heart of the Tribe’s aboriginal

homeland is Lake Coeur d'Alene, fed by two large navigable rivers (Coeur d'Alene River

and St. Joseph River) and drained by a third (Spokane River).

        Archaeological, ethnographic, and linguistic studies, as well as tribal traditions

and histories, confirm that the Coeur d'Alenes located the majority of their villages along

the Lake and rivers, and relied on the water resource to ensure their survival. The Tribe

depended on the waterways for a year-round source of fish, small mammals, waterfowl,

and plant materials. The Tribe's spiritual, religious, and social life centered around the

Lake and rivers.




 COEUR D’ALENE TRIBE’S MOTION AND                                                 Eichstaedt Law, PLLC
 MEMORANDUM TO INTERVENE AS PLAINTIFF -                                      25 West Main Ave., Ste. 320
 PAGE 3                                                                      Spokane, Washington 99201
                                                                                Tel. No.: (509) 251-1424
    Case 3:01-cv-00640-SI        Document 2326       Filed 03/11/21     Page 4 of 11




       Historically, the Coeur d'Alene Tribe’s fishing territory extended from the North

Fork of the Clearwater River on the southern margin to Lake Pend Oreille and the Clark

Fork River on the north and included Coeur d'Alene Lake and its major tributaries - the

Coeur d'Alene, St. Joe and St. Maries Rivers - the upper portion of the Spokane River to

Spokane Falls, Latah (Hangman) Creek, and the headwaters of the Palouse River.

Additionally, historical and anthropological sources place the Coeur d'Alene as

occasionally fishing for salmon at Kettle Falls, on the Clearwater River, at the confluence

of the Palouse and Snake Rivers, and, between 1900 and 1957, at Celilo Falls. Ridolfi,

Inc., Heritage Fish Consumption Rates of the Coeur d’Alene Tribe (Dec. 16, 2016) at 3.

Historically, the Coeur d’Alene Tribe depended on runs of anadromous salmon and

 COEUR D’ALENE TRIBE’S MOTION AND                                               Eichstaedt Law, PLLC
 MEMORANDUM TO INTERVENE AS PLAINTIFF -                                    25 West Main Ave., Ste. 320
 PAGE 4                                                                    Spokane, Washington 99201
                                                                              Tel. No.: (509) 251-1424
    Case 3:01-cv-00640-SI         Document 2326         Filed 03/11/21     Page 5 of 11




steelhead along the Spokane River and Latah Creek, as well as resident and adfluvial

forms of trout and char in Coeur d’Alene Lake, for survival. Id. at 3-4.

       The Coeur d'Alene Reservation consists of some 13,032 acres of tribal land,

55,583 acres of allotted land, and 330 Government owned acres. Statistical Record of

Native North Americans 53 (M. Raddy ed. 1995). The Tribe claimed the beneficial

interest, subject to the trusteeship of the United States, in the beds and banks of all

navigable watercourses and waters (the “submerged lands”) within the original

boundaries of the Coeur d'Alene Reservation. Idaho v. United States, 533 U.S. 262

(2001). The Tribe also retained the right to hunt and fish within its reservation lands.

Menominee Tribe v. United States, 391 U.S. 404, 405-06 (1968) (rights implied from

treaty language describing title to the reservation as “held as Indian lands are held”).

This included the right to fish anadromous fish entering the tribal lands on Latah Creek.

       Tribal members are estimated to have consumed about 124,000 salmon and

steelhead annually (1.3 million to 2.3 million pounds). This included the fishery on the

Spokane River where Indians caught about 1,000 salmon a day at five weirs for a period

of 30 days each year for a total harvest of 150,000 salmon. Estimates of fish

consumption, including anadromous and resident fish, puts historic Tribal consumption

per capita at between 300-1,000 pounds per year.

       Anadromous fisheries in the Spokane River and Latah Creek (including fisheries

destined for the Reservation) were eventually destroyed by the construction of the federal

Chief Joseph and Grand Coulee Dams on the Columbia River. The loss of these habitats

to anadromous fisheries has had a significant and continuing impact on Coeur d’Alene

 COEUR D’ALENE TRIBE’S MOTION AND                                                  Eichstaedt Law, PLLC
 MEMORANDUM TO INTERVENE AS PLAINTIFF -                                       25 West Main Ave., Ste. 320
 PAGE 5                                                                       Spokane, Washington 99201
                                                                                 Tel. No.: (509) 251-1424
      Case 3:01-cv-00640-SI      Document 2326        Filed 03/11/21     Page 6 of 11




Tribal cultural, economic, and social well-being. These impacts have been largely

unaddressed and unassessed by the defendants in this matter.

         2. Litigation and Subsequent Actions.

         This action is the two-decade old challenge under the Endangered Species Act

(“ESA”) and National Environmental Policy Act (“NEPA”) to the operation of the

Federal Columbia River Power System (“FCRPS”). In its May 4, 2016 Order (“2016

Order”), this Court found that the Bureau of Reclamation (“BOR”) and the Army Corps

of Engineers (“Corps”) violated both the ESA and NEPA in their implementation of the

2014 NOAA Fisheries Biological Opinion (“BiOp”) prepared for the FCRPS. National

Wildlife Federation, et al v. National Marine Fisheries Service, et al., 01-cv-00640-SI,

Dkt. 2065, 184 F. Supp. 3d 861 (D. Or. 2016).

         Following the 2016 Order, the BOR, Corps, and the Bonneville Power

Administration (“BPA”)1 (collectively “Action Agencies”) initiated the development of

an Environmental Impact Statement (“EIS”) for the FCRPS. Throughout the

development of the EIS, the Tribe submitted detailed comments to the Action Agencies

urging the Action Agencies to consider and analyze the potential for reintroduction of

anadromous fish in the Upper Columbia above Chief Joseph and Grand Coulee Dams.




1
  Jurisdiction to review final action by BPA lies in the Ninth Circuit. See Confederated
Tribes of Umatilla Indian Res. v. Bonn. Power Admin., 342 F.3d 924, 928 (9th Cir. 2003)
(citing 16 U.S.C. § 839f(e)). The Tribe has separately initiated an action raising identical
claims to those proposed in its draft Complaint against BPA in the Ninth Circuit, which
has original jurisdiction over petitions challenging BPA’s final actions. Three separate
petitions, including the Tribe’s, were consolidated by the Ninth Circuit on January 13,
2021. No. 20-73761, 20-73762, & 20-73775. Dkt. Entry 7.
    COEUR D’ALENE TRIBE’S MOTION AND                                             Eichstaedt Law, PLLC
    MEMORANDUM TO INTERVENE AS PLAINTIFF -                                  25 West Main Ave., Ste. 320
    PAGE 6                                                                  Spokane, Washington 99201
                                                                               Tel. No.: (509) 251-1424
    Case 3:01-cv-00640-SI        Document 2326        Filed 03/11/21     Page 7 of 11




        The Tribe’s comments also urged the Agencies to consider the requirements of

the Northwest Power and Conservation Council’s (“Council”) Fish and Wildlife Program

(“Program”), as required by the Northwest Power Act. 16 U.S.C. § 839b(h)(11).

        These requests fell on deaf ears. During development of the EIS and the

alternatives considered, the Action Agencies dismissed the Tribe’s numerous requests to

consider and analyze fish passage in the Upper Columbia, at one point stating during a

public meeting that “fish passage was not even on our radar.”

        The Final Environmental Impact Statement (“FEIS”) was issued by the Action

Agencies for the CRSO on July 28, 2020 and the Record of Decision (“ROD”) on

September 28, 2020. Neither the FEIS nor the ROD contained a detailed assessment of

fish passage in the Upper Columbia River.

   B.        ARGUMENT.

        1.     The Tribe satisfies the requirements for intervention as of right.

        A proposed intervenor must satisfy four criteria to intervene as a matter of right.

County of Orange v. Air California, 799 F.2d 535, 537 (9th Cir. 1986), cert. denied, 480

U.S. 946 (1987). The requirements are as follows:

   1. The applicant’s motion must be timely;

   2. The applicant must assert an interest relating to the property or transaction which
      is the subject of the action;

   3. The applicant must be so situated that without intervention, the disposition of the
      action may as a practical matter impair or impede its ability to protect that interest;
      and

   4. The applicant’s interest must not be adequately represented by the existing parties.

Id. As shown below, the Tribe meets all four criteria.
 COEUR D’ALENE TRIBE’S MOTION AND                                                Eichstaedt Law, PLLC
 MEMORANDUM TO INTERVENE AS PLAINTIFF -                                     25 West Main Ave., Ste. 320
 PAGE 7                                                                     Spokane, Washington 99201
                                                                               Tel. No.: (509) 251-1424
    Case 3:01-cv-00640-SI         Document 2326        Filed 03/11/21     Page 8 of 11




               a. The Motion to Intervene is timely.

       In determining whether a motion to intervene is timely, three factors are weighed:

(1) the state of the proceeding in which the applicant seeks to intervene, (2) the prejudice

to other parties, and (3) the reason for and length of any delay. County of Orange, 799 F.2d

at 537. Defendants have not yet filed their Answers to the Amended Complaints in this

matter. There is no administrative record filed. No substantive motions are pending. There

is no prejudice to any party resulting from the timing of the intervention. This Motion to

Intervene is timely.

               b. The Tribe has a significant interest in the subject of this action.

       The Ninth Circuit has “rejected the notion that Rule 24(a)(2) requires a specific

legal or equitable interest.” County of Fresno v. Andrus, 622 F.2d 436, 438 (9th Cir. 1980);

see also Blake v. Pallan, 554 F.2d 947, 952 (9th Cir. 1977). Rather, “the ‘interest’ test is

“primarily a practical guide to disposing of lawsuits by involving as many apparently

concerned persons as is compatible with efficiency and due process.” Nuess v. Camp, 385

F.2d 694, 700 (D.C. Cir. 1967).

         Here, the subject of this litigation including claims regarding the adequacy of the

EIS contained in the Plaintiffs’ Eighth Supplemental Complaint, Dkt. No. 2311, will

impact the Tribe’s rights and interests, including its interest in ensuring that an EIS is

developed that considers a wide range of alternatives.

               c. Denying intervention to the Tribe would impair its ability to protect its
                  interest.

       The Tribe meets this requirement because the disposition of this action “may as a


 COEUR D’ALENE TRIBE’S MOTION AND                                                 Eichstaedt Law, PLLC
 MEMORANDUM TO INTERVENE AS PLAINTIFF -                                      25 West Main Ave., Ste. 320
 PAGE 8                                                                      Spokane, Washington 99201
                                                                                Tel. No.: (509) 251-1424
    Case 3:01-cv-00640-SI         Document 2326        Filed 03/11/21     Page 9 of 11




practical matter” impair or impede the Tribe’s ability to safeguard its protectable interests.

See Smith v. Los Angeles Unified Sch. Dist., 830 F.3d 843, 862 (9th Cir. 2016); Arakaki v.

Cayetano, 324 F.3d 1078, 1083 (9th Cir. 2003). That test is met here. A decision in favor

of defendants would have far-reaching practical consequences for the Tribe’s ability to

safeguard its protectable interests—recovery of fisheries in the Upper Columbia River.

Therefore, Tribe meets the third Rule 24(a)(2) factor.

               d. The existing parties will not adequately represent the Tribe.

       An applicant for intervention of right need only make a minimal showing that

“representation of [its] interest ‘may be’ inadequate.” Trbovich v. United Mine Workers of

Am., 404 U.S. 528, 538 n.10 (1972) (quoting 3B J. Moore, Federal Practice); see also

People of the State of Cal. v. Tahoe Reg’l Planning Agency, 792 F.2d 775, 778 (9th Cir.

1986). A would-be intervenor is adequately represented if the following factors are met:

           1. The interests of a present party to the suit are such that it will undoubtedly
              make all of the intervenor’s arguments;

           2. The present party is capable of and willing to make such arguments; and

           3. The intervenor would not offer any necessary element to the proceedings
              that the other parties would neglect.

County of Fresno, 622 F.2d at 438–39. Wright and Miller interpret the rule to place the

burden on the party opposing the intervention to show that adequate representation of the

applicant’s interests is already present. 7C Wright & Arthur R. Miller, Federal Practice and

Procedure, § 190g at 388–90.

       The Tribe, as a sovereign tribal government, has interests separate from, and as

critical as, the interests advanced by other plaintiffs in this matter. Moreover, if other

 COEUR D’ALENE TRIBE’S MOTION AND                                                 Eichstaedt Law, PLLC
 MEMORANDUM TO INTERVENE AS PLAINTIFF -                                      25 West Main Ave., Ste. 320
 PAGE 9                                                                      Spokane, Washington 99201
                                                                                Tel. No.: (509) 251-1424
   Case 3:01-cv-00640-SI          Document 2326         Filed 03/11/21      Page 10 of 11




plaintiffs prevail in this case, as they should, it is possible that this Court may craft a

remedy that will not address and could harm the Tribe’s unique sovereign interest. No

other party can adequately represent the sovereign interest of the Tribe.

        2.      In the alternative, the Tribe satisfies the requirements for permissive
                intervention.

        In the alternative, this Court should exercise its discretion to grant the Tribe

permission to intervene under Rule 24(b). That rule provides in pertinent part that, “On

timely motion, the court may permit anyone to intervene who . . . (B) has a claim or defense

that shares with the main action a common question of law or fact.” Blum v. Merrill Lynch

Pierce Fenner & Smith Inc., 712 F.3d 1349, 1353 (9th Cir 2013) (quoting Fed. R. Civ. P.

24(b)(1)). Generally, permissive intervention requires “(1) an independent ground for

jurisdiction; (2) a timely motion; and (3) a common question of law and fact between the

movant’s claim or defense and the main action.” Blum, 712 F.3d at 1353 (quotation marks

and citation omitted).

        In determining whether to exercise its discretion to grant permissive intervention,

the Court considers “whether the intervention will unduly delay or prejudice the

adjudication of the original parties’ rights.” Fed. R. Civ. P. 24(b)(3). The Tribe meets the

requirements for permissive intervention here.

        First, jurisdiction is easily established because this is a federal-question case. See

Freedom from Religion Found., Inc. v. Geithner, 644 F3d 836, 844 (9th Cir 2011)

(explaining that jurisdictional requirement of permissive intervention satisfied where case

presented federal question); see also 28 U.S.C. §1331 (“The district courts shall have

original jurisdiction of all civil actions arising under the Constitution, laws, or treaties of
 COEUR D’ALENE TRIBE’S MOTION AND                                                    Eichstaedt Law, PLLC
 MEMORANDUM TO INTERVENE AS PLAINTIFF -                                         25 West Main Ave., Ste. 320
 PAGE 10                                                                        Spokane, Washington 99201
                                                                                   Tel. No.: (509) 251-1424
   Case 3:01-cv-00640-SI         Document 2326        Filed 03/11/21      Page 11 of 11




the United States.”). Second, the Tribe’s motion is timely, as explained above. Third, also

for the reasons described above, this case squarely presents a common question of law and

fact between the Tribe’s claims and the main action. Finally, defendants will suffer no

conceivable prejudice, at this stage in the proceedings, due to intervention by the Tribe.

Allowing the Tribe to intervene will aid the Court to better assess the effects and lawfulness

of the Action Agencies’ decision.

   For these reasons, this Court should, in the alternative, exercise its discretion to allow

Tribe to intervene.

                                    IV.     CONCLUSION

   For the reasons discussed above, the Tribe is entitled to intervene as of right

Alternatively, this Court should allow the Tribe to intervene on a permissive basis.

   Dated the 11th day of March 2021.


                                       s/Rick Eichstaedt
                                       Rick Eichstaedt, OSB # 972550
                                       Eichstaedt Law Office, PLLC
                                       Telephone: 509.251.1424
                                       rick@eichstaedtlaw.net

                                       Attorney for Coeur d’Alene Tribe




 COEUR D’ALENE TRIBE’S MOTION AND                                                 Eichstaedt Law, PLLC
 MEMORANDUM TO INTERVENE AS PLAINTIFF -                                      25 West Main Ave., Ste. 320
 PAGE 11                                                                     Spokane, Washington 99201
                                                                                Tel. No.: (509) 251-1424
